DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  “a system for determining the position of a seatbelt” and “a seatbelt having…”.  It is suggested to amend the limitations to “a system for determining a position of a seatbelt” and “the seatbelt having…”, respectively.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wendel et al. (US 2019/0258263 A1).
Regarding claim 1, Wendel discloses a system for determining the position of a seatbelt (e.g. [0003]), the system comprising: 
a seatbelt having a plurality of fiducial markers located thereon (e.g. Fig. 9 & [0020]); 
a sensor positioned to generate data representing the fiducial markers of the seatbelt (e.g. [0017, 0021, 0054]: camera and/or infrared camera); and 
parallel processing circuitry (e.g. Fig. 1: 110) in electronic communication with the sensor (e.g. Fig. 1: 172 & [0036]), the parallel 5processing circuitry configured to: 
receive the data generated by the sensor (e.g. [0067]); 
determine, from the data, a position of the seatbelt (e.g. [0071]: describe how the location of markers are used to determine height of a passenger indirectly describes determining the position of a seatbelt relative to the markers); and 
initiate an operation of the vehicle at least in part according to the determined position of the seatbelt (e.g. [0081]: provide notification to indicate seatbelt is not being worn by passenger; e.g. [0003, 0077, 0079]: various paragraphs describe audible notification is provided).  
Regarding claim 12, Wendel discloses a method of determining the position of a seatbelt (e.g. [0003]), the method comprising: 
receiving, from a sensor (e.g. [0017, 0021, 0054]: camera and/or infrared camera), data indicative of fiducial markers (e.g. Fig. 9 & [0020]) positioned on one or more components of a vehicle (e.g. [0067]), the components of the vehicle including a seatbelt of the vehicle (e.g. Fig. 9); determining, using parallel processing circuitry (e.g. Fig. 1: 110), positions of the components of the 5vehicle from the data (e.g. [0071]: describe how the location of markers are used to determine height of a passenger indirectly describes determining the position of a seatbelt relative to the markers); using one or more machine learning models (e.g. [0055-0066, 0076]), determining a seatbelt position from the positions of the fiducial markers; and initiating an operation of the vehicle at least in part according to the determined seatbelt position (e.g. [0081]: provide notification to indicate seatbelt is not being worn by passenger; e.g. [0003, 0077, 0079]: various paragraphs describe audible notification is provided).  
Regarding claims 2 and 13, Wendel discloses the determined position of the seatbelt is one of: a first position in which the seatbelt extends over a shoulder of the passenger (e.g. [0059]); a second position in which the seatbelt extends under the shoulder of the passenger; a third position in which the seatbelt is not worn by the passenger (e.g. [0003, 0057]); or 5a fourth position in which the seatbelt extends behind the passenger.  
Regarding claim 3, Wendel discloses the parallel processing circuitry is further configured to determine the position of the seatbelt at least partially according to one or more machine learning models, the one or more machine learning models including one or more of: a first machine learning model having the data as input and having as output the positions 5of the fiducial markers; or a second machine learning model having as input the positions of the fiducial markers and having as output one or more classifications of the positions of the fiducial markers (e.g. [0055-0066, 0076]).  
Regarding claims 4 and 14, Wendel discloses the one or more machine learning models are trained using data representing one or more occluded ones of the fiducial markers (e.g. [0070]).  
Regarding claims 5 and 17, Wendel discloses the parallel processing circuitry is further configured to perform one or more of: - 54 -determining, from the position of the seatbelt, a size or a position of a component of the vehicle; 5determining, from the position of the seatbelt, a size of a passenger wearing the seatbelt (e.g. [0071]: determine height of passenger); or determining, from the position of the seatbelt, a position or a pose of the passenger wearing the seatbelt.  
Regarding claims 6 and 18, Wendel discloses the parallel processing circuitry is further configured to initiate the operation of the vehicle according to one or more of the determined size or position of the component, the determined size of the passenger, or the determined position or pose of the passenger (e.g. [0077]: request emergency services if a person is unresponsive within a vehicle—detected by the disclosed marker and models).
Regarding claims 7 and 19, Wendel discloses the sensor is a camera, and the data is image data (e.g. [0021]).  
Regarding claims 8 and 15, Wendel discloses the operation is any one of an airbag deployment, an audible warning, a visible warning, a braking operation, an ignition cutoff, or a movement of any one or more of a seatbelt anchor, a seatbelt buckle, or at least a portion of a seat (e.g. [0081]: provide notification to indicate seatbelt is not being worn by passenger; e.g. [0003, 0077, 0079]: various paragraphs describe audible notification is provided).  
Regarding claims 9 and 20, Wendel discloses an illumination source positioned to illuminate the fiducial markers while the sensor generates the data (e.g. [0017, 0054]).  
Regarding claims 10 and 21, Wendel discloses the illumination source is an infrared illumination source, and the sensor is an infrared sensor (e.g. [0017, 0054]).  
Regarding claims 11 and 22, Wendel discloses differing ones of the fiducial markers are distributed along a length of a shoulder harness of the seatbelt so as to facilitate determination of positions of the length of the shoulder harness (e.g. Fig. 9).  
Regarding claim 16, Wendel discloses the fiducial markers are further positioned on a seat of the vehicle (e.g. Fig. 8), and wherein the determining further comprises determining a position of the seat of the vehicle (e.g. [0067-0073]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAM WAN MA/Examiner, Art Unit 2688